IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-10690
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

THOMAS EDGAR BELL,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:92-CV-108
                        - - - - - - - - - -
                           April 19, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Thomas Edgar Bell appeals the denial of his motion for

relief pursuant to 28 U.S.C. § 2255.    Bell contends that counsel

was ineffective for failing to object to the form of

methamphetamine considered at sentencing.     We affirm for

essentially the reasons relied upon by the district court in its

order adopting the magistrate judge's supplemental report.    Bell

v. United States, No. 2:90-CR-0017-01 (N.D. Tex. July 27, 1995).

Bell does not argue other issues raised in the district court;


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-10690
                               -2-

those issues are abandoned.   Hobbs v.   Blackburn, 752 F.2d 1079,

1083 (5th Cir.), cert. denied, 474 U.S. 838 (1985).

     AFFIRMED.